4:09-cv-03144-RGK-CRZ Doc # 747 Filed: 12/10/20 Page 1 of 1 - Page ID # 25748




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


James L. Dean

                    Plaintiff,                          Case No. 4:09CV3144

      vs.
                                                                ORDER
Gage County, Nebraska, et al

                    Defendants.



       Before the Court is the request for production of a CD of hearings held on 1/7/14,
[315]; 1/8/14, [319]; 1/9/14, [322]; 1/10/14, [325]; 1/14/14, [332-333]; 1/15/14, [335];
1/16/14, [338-339]; 1/17/14, [343]; 1/22/14, [349]; 1/23/14, [350]; 1/24/14, [352]
(Stricken) and [446]; 1/27/14, [441]; and 1/29/14, [360].

      IT IS ORDERED:

      1.     The request for production of a CD, filing [744] is granted.

      2.     Alessandro Santoro is advised that the cost of the CD is $512 ($32 per
             hearing requested). To proceed with this request, payment should be sent
             to the Clerk of Court.

      3.     Upon receipt of the payment, the Clerk of Court is ordered to prepare a
             CD of the hearings requested and mail the CD to the requestor. A copy of
             this order should also be mailed to Alessandro Santoro.


      DATED: December 10, 2020

                                                BY THE COURT:


                                                s/ Richard G. Kopf
                                                United States District Judge
